Title: To Thomas Jefferson from Adam Lindsay, 12 April 1792
From: Lindsay, Adam
To: Jefferson, Thomas


          
            Dear Sir
            Norfolk 12th. April 1792.
          
          By this time you must think me a very dillitory correspondent.—But unforeseen accidents must plead my excuse.—First the winter set in so severe that it put an entire Stop to the egress and regress of our country people (who by the bye have no Idea of contending against the Elements) so that no produce was brought to market. This raised the value of some articles.—Among those was myrtle wax and to a price that the wax only was 40 pr Cent higher than I before gave for Candles. This induced me to wait the fall of the market, which has not been less as yet.—Respecting the Cyder I found none to my entire liking (but after purchasing two barrels (the best to be got) it has been on hand one month for want of a Conveyance; here I hope you will not mistake my meaning.—There has been a number of vessels from this port to Philadelphia, but they had taken on their cargoes of Grain &c. up the different Rivers and did not clear out at this port.—As such I could not put it on board such vessels unless I would pay for their entrance or clearance once, which was of nearly equal value to the produce intended to be Shipped. I do not mean from this observation to insinuate that the coasting Act is wrong, or the officers go beyond their duty, but I cannot help thinking there must be a mistake somewhere.—But Sir I hope this will not deter you from laying your commands on me in future. I may be more fortunate in executing them another time.
          The Cyder is now on board the SloopCaptn. Tatem who will deliver it, and on its arrival (if then fit for use) I would recommend you to get one of the wine coopers to colour, fine and bottle it immediately. It will add Greatly to its beauty to have it a little coloured—so much for Business.
          I shall now Sir take the liberty to give you our little domestic intelligence. The town (as I observed before) rises fast and our trade is Great as You will see by the receipts in the customhouse.
          
          This week there has been a meeting of the President and directors of the Canal. The subscription is full and the first payment made. An enginier is engaged and they mean to purchase negroes for the work, so that by the fall we hope to make a good beginning.—Our Amusement at present is the Theatre and such has been the rage that a Subscription was effected in an hour for the Building of an elegant Brick one.
          Our latest accounts from Europe brings intelligence to the 15 february.—France seems alarmed at the combinations around her and the English papers would hint that overtures have been made for a treaty offensive and defensive with England.
          Should I receive any late papers by the Spring Ships will forward you some. I remain with much respect Dear Sir your mo: hble St.
          
            Adam Lindsay
          
          
            Enclosed is bill for the Candles and Cyders. 14th. April.—We have just received from N. York Sir John Temple’s Explanation of the order of his Court. It has thrown the trading part of the community into great consternation, and even the british Subjects are exasperated at the conduct of the court.—We are all anxiety to hear what effect it will have with our government!
          
        